DISMISS and Opinion Filed February 3, 2022




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00609-CV

                    IN THE INTEREST OF W.A.H., A CHILD

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. DF-11-08549-Z

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Garcia
                              Opinion by Justice Garcia
       Appellant’s brief in this case is overdue. By postcard dated January 14, 2022,

we notified appellant the time for filing her brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file her brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

210609F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF W.A.H., A                 On Appeal from the 256th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-11-08549-
No. 05-21-00609-CV                           Z.
                                             Opinion delivered by Justice Garcia.
                                             Justices Myers and Molberg
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered February 3, 2022




                                       –3–